Unlike the majority, I do not find appellant's legal position to be "clearly contrary" to the Supreme Court's decision in In re:Gibson (1991), 61 Ohio St.3d 168. (Majority Opinion at 5). Therein, albeit in a footnote, the Court stated, "We express no opinion here regarding the juvenile court's authority to order visitation when it is ruling on a complaint seeking a determination of custody." Id., fn. 3. As such, I find appellant's action is not precluded under existing law or, at the least, could be supported by a good faith argument for establishment of new law.
Nevertheless, I concur in the disposition of this appeal based upon lack of abuse of discretion on the part of the trial court in finding the purpose of appellant's action was to harass and/or maliciously injure appellee.
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas, Juvenile Division, of Licking County, Ohio, is affirmed.